Appellate Case: 21-1363     Document: 010110718947       Date Filed: 08/02/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           August 2, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  MICHELLE BECKLEY KIDD,

        Plaintiff - Appellant,

  v.                                                          No. 21-1363
                                                     (D.C. No. 1:20-CV-01357-LTB)
  COMMISSIONER, SSA,                                            (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

       Michelle Beckley Kidd appeals from the district court’s order denying her

 application for Social Security disability insurance benefits. Exercising jurisdiction

 under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm.

                                  I. BACKGROUND

       In her initial application for benefits, Ms. Kidd alleged she was disabled

 beginning December 31, 2011, through December 31, 2015, and sought benefits for


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1363    Document: 010110718947         Date Filed: 08/02/2022      Page: 2



 those years. Following a hearing, the administrative law judge (“ALJ”) determined

 that she was not disabled and denied benefits. The Appeals Council reversed and

 remanded for the ALJ to consider Ms. Kidd’s residual functional capacity (“RFC”).

 On remand, Ms. Kidd amended the alleged onset date to December 17, 2013.

       The ALJ conducted a second hearing. Using the five-step sequential

 evaluation process,1 the ALJ determined Ms. Kidd had the following severe

 impairments: “depression; anxiety; sleep apnea; asthma; obesity; hypertension;

 neurogenic bladder; irritable bowel syndrome; carpal tunnel syndrome; a history of

 congenital spina bifida with chronic back pain; and, status-post multiple surgeries

 (2007-2010) for a vascular malformation.” Aplt. App., Vol. 3 at 70 (boldface

 omitted). The ALJ further noted “that in October 2015 [Ms. Kidd] sustained a left

 rotator cuff tear, which was surgically repaired on November 18, 2015. She

 subsequently underwent physical therapy . . . between January and June 2016, as well

 as [physical therapy and a series of injections] for problems with her left knee,”


       1
         The Social Security Administration employs a five-part sequential evaluation to
 determine whether a claimant is disabled.
        (1) The claimant must establish she is not engaged in substantial gainful activity.
        (2) The claimant must establish she has a medically severe (a) impairment or (b)
            combination of impairments.
        (3) The ALJ must determine whether any medically severe (a) impairment or (b)
            combination of impairments is equivalent to any of the impairments listed in
            the regulation that preclude substantial gainful employment. If listed, the
            impairment is presumptively disabling.
        (4) The claimant must establish her impairment prevents her from performing her
            past work.
        (5) The Commissioner must show the claimant has the residual functional capacity
            to perform other work in the national economy.
 See 20 C.F.R. § 404.1520; Williams v. Bowen, 844 F.2d 748, 750-53 (10th Cir. 1988).
                                             2
Appellate Case: 21-1363    Document: 010110718947         Date Filed: 08/02/2022    Page: 3



 which developed in December 2015. Id. at 71 (citation omitted). Although the ALJ

 found that the knee and shoulder impairments were not severe because they did not

 meet the duration requirement, the ALJ considered them and their resulting

 limitations in assessing Ms. Kidd’s RFC.

       At step four of the five-step sequential evaluation process, the ALJ found that

 Ms. Kidd retained the RFC to perform a range of light work, with the following

 limitations relevant to this appeal: sit for six hours and stand and/or walk for six

 hours in an eight-hour workday; a stand/stretch option such that she could sit or stand

 at a workstation, provided she could remain on task and not be off task more than

 10% of the time; frequently push or pull with both arms; occasionally operate foot

 controls with her right leg and frequently with her left leg; occasionally climb ramps,

 stairs, balance, stoop, kneel, crouch, and crawl; occasionally lift overhead within

 18 inches to the front and sides of the body with her left arm and frequently lift in all

 other directions; no exposure to cold or hot temperature extremes; occasional

 exposure to wetness, humidity, and excessive vibration; no exposure to coarse

 vibration with her left arm; and occasional exposure to environmental irritants, such

 as fumes, odors, dusts, and gases.

       At step five, the ALJ found Ms. Kidd was not disabled because there were a

 significant number of jobs in the national economy that she could perform. The

 Appeals Council denied review, the district court affirmed, and Ms. Kidd appeals.




                                             3
Appellate Case: 21-1363    Document: 010110718947       Date Filed: 08/02/2022    Page: 4



                                   II. DISCUSSION

       On appeal, Ms. Kidd asserts the ALJ (1) failed to include appropriate

 limitations based on central sleep apnea in assessing her RFC, (2) misinterpreted the

 duration requirement for her knee and shoulder impairments, (3) erred in discounting

 the opinion of an examining medical consultant, and (4) erred in finding that her

 reported symptoms were inconsistent with the medical evidence.

                                A. Standard of Review

       “We review the Commissioner’s decision to determine whether the factual

 findings are supported by substantial evidence in the record and whether the correct

 legal standards were applied.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007)

 (quotations omitted). “[T]he threshold for such evidentiary sufficiency is not high.”

 Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “Substantial evidence is such

 relevant evidence as a reasonable mind might accept as adequate to support a

 conclusion. It requires more than a scintilla, but less than a preponderance.” Lax,

 489 F.3d at 1084 (quotations omitted).

       “We consider whether the ALJ followed the specific rules of law that must be

 followed in weighing particular types of evidence in disability cases, but we will not

 reweigh the evidence or substitute our judgment for the Commissioner’s.” Id.

 (quotations omitted). Thus, “[t]he possibility of drawing two inconsistent

 conclusions from the evidence does not prevent an administrative agency’s findings

 from being supported by substantial evidence.” Id. (quotations omitted).



                                            4
Appellate Case: 21-1363     Document: 010110718947      Date Filed: 08/02/2022       Page: 5



        “[T]he failure to apply proper legal standards may, under the appropriate

 circumstances, be sufficient grounds for reversal independent of the substantial

 evidence analysis.” Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014)

 (quotations omitted). But the failure to apply the proper legal standard requires

 reversal only where the error was harmful. Cf. Shinseki v. Sanders, 556 U.S. 396,

 409 (2009) (placing the burden to show harmful error on the party challenging an

 agency’s determination).

                                      B. Analysis

        With the foregoing standards in mind, we address Ms. Kidd’s four assertions

 of error.

 1. Central Sleep Apnea

        Ms. Kidd maintains the ALJ failed to include appropriate limitations based on

 central sleep apnea in the RFC. We disagree.

        In 2010, Ms. Kidd was diagnosed with both obstructive and central sleep

 apnea. Initially, she used a continuous positive airway pressure machine and oxygen

 at night, but she continued to have unrefreshing sleep and nocturnal gasping. In early

 2013, she tried an Adaptive Servo Ventilation machine (ASV) for a few days, but

 decided not to use it because it exacerbated her pulmonary hypertension and caused

 chest pain. Eventually, Ms. Kidd began using a bi-level positive airway pressure

 machine (BiPAP) and nighttime oxygen, which resulted in some improvement.

        Richard Carson, M.D., performed a consultative medical examination in

 October 2014. He noted Ms. Kidd’s chief complaints as back pain, sleep apnea, and

                                            5
Appellate Case: 21-1363     Document: 010110718947        Date Filed: 08/02/2022     Page: 6



 stomach issues. He wrote that Ms. Kidd “has been diagnosed with sleep apnea, both

 central and obstructive,” and because she gets only a few hours of sleep each night,

 she reports “feel[ing] tired all the time and has difficulty concentrating.” Aplt. App.,

 Vol. 7 at 36 (emphasis added). Although Dr. Carson was aware of Ms. Kidd’s

 diagnosis and complaints of chronic fatigue, he did not list any limitations related to

 sleep apnea.

       In August 2017, David Wallack, M.D., also performed a consultative medical

 examination. He noted that Ms. Kidd had been diagnosed with “[s]leep apnea,

 central.” Id., Vol. 10 at 61. She reported “trouble falling asleep, . . . trouble staying

 asleep,” and being “tired and forgetful.” Id. Like Dr. Carson, Dr. Wallack listed no

 limitations based on sleep apnea.

       At the first administrative hearing in September 2017, Ms. Kidd testified she

 had “severe central sleep apnea, and [her] sleep is just horrific.” Id., Vol. 3 at 109.

 As a result, she said she was foggy, had difficulty concentrating, and typically slept

 three hours during the day.

       Medical expert Steven Golub, M.D., testified at the second administrative

 hearing in June 2019. He said Ms. Kidd had been diagnosed with both obstructive

 and central sleep apnea and used a BiPAP machine and supplemental oxygen at

 night. When the ALJ asked about environmental limitations relative to Ms. Kidd’s

 impairments, Dr. Golub said she should have “only occasional exposure to

 pulmonary irritants and probably no exposure to extreme cold.” Id. at 176.

 Ms. Kidd’s attorney asked about the “likely adverse effects of . . . sleep apnea.” Id.

                                             6
Appellate Case: 21-1363    Document: 010110718947         Date Filed: 08/02/2022    Page: 7



 at 186. Dr. Golub explained that Ms. Kidd suffered primarily from central sleep

 apnea, and “there are multiple possible effects from [central] sleep apnea, but . . .

 essentially, what it can do is [it] can cause increased pulmonary hypertension . . .

 [and] shortness of breath on exertion. [T]hat’s why I included . . . exposure to

 irritants—pulmonary irritants, [and to] also avoid certain temperatures.” Id.

 at 186-87. Dr. Golub also acknowledged that sleep apnea can cause fatigue but did

 not identify any fatigue-related limitations.

       Incorporating the limitations testified to by Dr. Golub in the RFC, the ALJ

 found that Ms. Kidd “should not have exposure to temperature extremes of cold/hot”

 and “could have [only] occasional exposure to environmental irritants such as fumes,

 odors, dusts and gases.” Id. at 74 (boldface omitted).

       Ms. Kidd maintains the ALJ should have included other limitations in the

 RFC, namely chronic fatigue and her need to sleep for several hours during the day.

 After reviewing all the evidence, the ALJ determined there were either no limitations

 based on central sleep apnea or only those identified by Dr. Golub. Substantial

 evidence supports this finding. We thus affirm.

 2. Duration Requirement

       Ms. Kidd argues that the ALJ misinterpreted the duration requirement for her

 knee and shoulder impairments. We conclude that any such error was harmless.

       In October 2015, Ms. Kidd injured her left rotator cuff. In November, she had

 successful left shoulder surgery and was referred to physical therapy. On December

 1, she experienced pain and swelling in her left knee and visited the emergency room.

                                             7
Appellate Case: 21-1363    Document: 010110718947       Date Filed: 08/02/2022    Page: 8



 On December 3, an orthopedist diagnosed Ms. Kidd with a meniscus tear and primary

 osteoarthritis. She was treated conservatively with cortisone injections, physical

 therapy, home exercises, and a knee brace.

       In January 2016, Ms. Kidd completed a report as part of her benefits

 application indicating that she cooked and cleaned for her three sons and her

 husband; drove her children to sporting events and games; did household chores,

 such as laundry, light cleaning, and planting flowers; and shopped for groceries. In

 February, she reported a “[m]oderate activity level,” including walking and

 exercising several times a week. Id., Vol. 10 at 105. At a physical therapy

 appointment in early March, Ms. Kidd said that the injections were “starting to help

 overall.” Id. at 37. By mid-March, she said that her shoulder felt “‘amazing,’” id. at

 84, and her knee felt “‘great,’” id. at 30. Thereafter, Ms. Kidd had mostly minimal

 knee and shoulder complaints. By the end of physical therapy treatments in

 September, she had met her goals and was able to manage her symptoms on her own.

 Records from a visit to a pain management clinic in November note that her pain

 medications “continue to be tolerated well and [are] efficacious.” Id., Vol. 11 at 68.

       The ALJ determined that the knee and shoulder impairments “are not

 considered severe medical impairments that more than minimally affected [Ms.

 Kidd’s] ability to work for the requisite duration of at least 12 continuous months on

 and before [Ms. Kidd’s] date last insured.” Id., Vol. 3 at 71.2 In other words, the


       2
         The term “date last insured” refers to the last date on which Ms. Kidd met the
 insured status requirements of the Social Security Act. See 42 U.S.C. § 423. The
                                            8
Appellate Case: 21-1363    Document: 010110718947       Date Filed: 08/02/2022    Page: 9



 ALJ interpreted the duration requirement to mean that an impairment is not

 considered severe unless it existed for twelve continuous months before the date last

 insured.

       The Commissioner concedes the ALJ likely errored because there is no

 requirement that the entire twelve-month period predate the date last insured for an

 impairment to be deemed severe. Instead, it is enough that an impairment, expected

 to last twelve continuous months arose before the date last insured. See 20 C.F.R.

 § 404.1509 (requiring that an impairment last or be expected to last 12 continuous

 months to be considered severe); 42 U.S.C. § 423(d)(1) (defining “disability” as the

 “inability to engage in any substantial gainful activity by reason of any medically

 determinable physical or mental impairment which can be expected to result in death

 or which has lasted or can be expected to last for a continuous period of not less than

 12 months”).

       Despite the ALJ’s apparent misinterpretation of the duration requirement, the

 Commissioner maintains that Ms. Kidd “cannot meet her burden to show that she was

 prejudiced by this mistake.” Aplee. Br. at 26. We agree because the ALJ included

 limitations in the RFC based on the shoulder and knee impairments.



 ALJ found, and the parties agree, that Ms. Kidd’s “earnings record shows that [she]
 has acquired sufficient quarters of coverage to remain insured through December 31,
 2015 (hereinafter ‘the date last insured’).” Aplt. App., Vol. 3 at 68. Thus, to be
 entitled to a period of disability and disability insurance benefits, Ms. Kidd was
 required to establish disability on or before December 31, 2015, the date last insured.
 See Flaherty v. Astrue, 515 F.3d 1067, 1069 (10th Cir. 2007) (requiring a claimant to
 establish the onset of disability before the expiration of her insured status).
                                            9
Appellate Case: 21-1363     Document: 010110718947         Date Filed: 08/02/2022     Page: 10



         The regulations require an ALJ to consider the combined impact of all

  impairments, including non-severe impairments, when assessing a claimant’s RFC.

  See 20 C.F.R. § 404.1545(a)(2) (“We will consider all . . . medically determinable

  impairments . . . including [a claimant’s] medically determinable impairments that

  are not ‘severe’ . . . [in] assess[ing] [a claimant’s] residual functional capacity.”).

  “Thus, the failure to find a particular impairment severe at step two is not reversible

  error when the ALJ finds that at least one other impairment is severe.” Allman v.

  Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016). See also Smith v. Colvin, 821 F.3d

  1264, 1266-67 (10th Cir. 2016) (finding the ALJ’s failure to treat claimant’s shoulder

  impairment as severe at step two to be harmless error when the ALJ considered the

  shoulder impairment in assessing the claimant’s RFC). Here, as in Allman, there was

  no reversible error because the ALJ found several severe impairments at step two,

  and went on to include the knee and shoulder impairments and their resulting

  limitations in assessing the RFC.

         In particular, the ALJ found that “due to [Ms. Kidd’s] . . . knee impairment . . .

  and ongoing back issues . . . she should [be] permitted a stand/stretch option, such

  that she could sit or stand at the work station[,] provided that she could remain on

  task and not be off task more than 10% of the time.” Id. at 79. “Moreover, . . .

  because of [Ms. Kidd’s] back and knee problems,” the ALJ found that “she could

  operate foot controls no more than occasionally with the right lower extremity and

  frequently with the left lower extremity.” Id. And because of the knee impairment,

  the ALJ found that she could only “occasionally climb ramps and stairs and

                                              10
Appellate Case: 21-1363         Document: 010110718947   Date Filed: 08/02/2022     Page: 11



  occasionally balance, stoop, kneel, crouch and crawl.” Id. at 79-80. The ALJ

  incorporated these limitations in the RFC.

         The ALJ also found that limitations regarding Ms. Kidd’s shoulder impairment

  were appropriate. “Of note, this includes restrictions on reaching, pushing and

  pulling with the left upper extremity due to a left shoulder injury and related surgery

  that occurred just prior to [Ms. Kidd’s] date last insured.” Id. at 76. The ALJ noted

  that “Dr. Golub . . . concede[d] that due to [Ms. Kidd’s] shoulder impairment which

  was present at the time of her date last insured, she likely would have been limited to

  occasionally reaching overheard and occasionally reaching forward and to the sides

  more than 18 inches.” Id. The ALJ also found that Ms. Kidd “should . . . have no

  exposure to coarse vibration with the left upper extremity.” Id. at 79. Once again,

  the ALJ incorporated these restrictions in the RFC.

         Ms. Kidd’s argument that the ALJ directed Dr. Golub to ignore Ms. Kidd’s

  knee impairment lacks record support. We have carefully reviewed the transcript

  from the June 2019 hearing. Although some questions and answers could have been

  more precise, the ALJ asked Dr. Golub whether he found anything in the record to

  support any significant limitations based on Ms. Kidd’s knee impairment during the

  relevant period—December 17, 2013, through December 31, 2015. Dr. Golub

  testified that he did not.3


         3
           Ms. Kidd’s attorney could have but did not question Dr. Golub about any
  limitations based on the knee impairment or ask him to clarify his testimony. See
  Branum v. Barnhart, 385 F.3d 1268, 1271 (10th Cir. 2004) (“[I]n cases . . . where the
  claimant was represented by counsel at the hearing . . . the ALJ should ordinarily be
                                              11
Appellate Case: 21-1363     Document: 010110718947       Date Filed: 08/02/2022     Page: 12



         We conclude that the ALJ’s apparent misinterpretation of the duration

  requirement was harmless because the ALJ found other severe impairments at step

  two and considered the limiting effects of the knee and shoulder impairments in

  assessing Ms. Kidd’s RFC.

  3. Dr. Wallack’s Opinion

         Ms. Kidd contends the ALJ improperly discounted Dr. Wallack’s opinion. We

  disagree.

         Dr. Wallack performed a consultative medical examination in August 2017.

  Based on his findings, he opined that Ms. Kidd could sit for only thirty minutes at

  one time without interruption for a total of four hours in an eight-hour workday,

  stand for only thirty minutes at one time without interruption for a total of four hours

  in an eight-hour workday, and walk for only five minutes at a time for a total of forty

  minutes in an eight-hour workday. He also opined that Ms. Kidd could only

  occasionally balance and stoop; never climb stairs, ramps, ladders, or scaffolds; and

  never kneel, crouch, or crawl. According to Ms. Kidd, these limitations should have

  required a finding of disability at step five.

         An examining doctor’s opinion “may be dismissed or discounted” if the ALJ

  properly evaluates it under 20 C.F.R. § 404.1527(c) and provides “specific,




  entitled to rely on the claimant’s counsel to structure and present claimant’s case in a
  way that the claimant’s claims are adequately explored, and the ALJ may ordinarily
  require counsel to identify the issue or issues requiring further development.”
  (quotations omitted)).

                                              12
Appellate Case: 21-1363     Document: 010110718947        Date Filed: 08/02/2022    Page: 13



  legitimate reasons for rejecting it.” Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir.

  2012) (quotations omitted). “Supportability,” a factor used to evaluate medical

  opinions, means “[t]he more a medical source presents relevant evidence to support a

  medical opinion, particularly medical signs and laboratory findings, the more weight

  [the Commissioner] will give that medical opinion.” § 404.1527(c)(3).

        The ALJ discounted Dr. Wallack’s opinion primarily because it did not

  address Ms. Kidd’s limitations as they existed during the relevant period—December

  17, 2013, through December 31, 2015. The ALJ noted that Dr. Carson’s 2014 report

  stated it “was based on examination findings during the relevant period.” Aplt. App.,

  Vol. 3 at 81. By contrast, Dr. Wallack examined Ms. Kidd in August 2017. His

  opinion was based on examination findings made twenty months outside the relevant

  period.

        Moreover, the ALJ found that “many of the limitations opined by Dr. Wallack

  in August 2017 are attributable to . . . impairments, [that] just recently began to cause

  [Ms. Kidd] problems,” or “were not present” in December 2015. Id. at 80. For

  example, Ms. Kidd told Dr. Wallack in August 2017 that she was in pain and could

  only walk two blocks. But in February 2016—closer to the relevant period—Ms.

  Kidd reported walking and exercising three to four times a week, and by March her

  knee was doing great. Also unavailing is Ms. Kidd’s argument that Dr. Wallack’s

  opinion “clearly related back to the time before the date last insured [because the

  knee impairment] was no worse and no better by 2017.” Aplt. Opening Br. at 47.



                                             13
Appellate Case: 21-1363    Document: 010110718947        Date Filed: 08/02/2022      Page: 14



  To the contrary, the evidence showed that during the twelve months following

  December 2015, Ms. Kidd’s knee condition improved.

        The Commissioner concedes that the ALJ mistakenly stated that Ms. Kidd did

  not report any knee problems to Dr. Wallack. But the ALJ’s misstatement was

  harmless because limitations found in August 2017 is not probative of any significant

  limitations during the relevant period.

  4. Consistency of Statements

        Ms. Kidd challenges the ALJ’s statement that her “medically determinable

  [knee and sleep apnea] impairments could reasonably be expected to cause some of

  the alleged symptoms[,] . . . [her] statements concerning the intensity, persistence and

  limiting effects of these symptoms are not entirely consistent with the medical

  evidence and other evidence in the record.” Aplt. App., Vol. 3 at 75. We conclude

  that substantial evidence supports the ALJ’s credibility analysis.

        “Credibility determinations are peculiarly the province of the finder of fact,

  and we will not upset such determinations when supported by substantial evidence.”

  Cowan v. Astrue, 552 F.3d 1182, 1190 (10th Cir. 2008) (quotations omitted). We

  will uphold the ALJ’s findings as long as they are “closely and affirmatively linked

  to substantial evidence and not just a conclusion in the guise of findings.” Id.

  (quotations omitted). When considering a claimant’s allegations regarding

  symptoms, an ALJ considers factors such as the objective medical evidence, daily

  activities, effectiveness of medication, and treatment other than medication used to

  relieve symptoms. 20 C.F.R. § 404.1529(a), (c).

                                            14
Appellate Case: 21-1363     Document: 010110718947        Date Filed: 08/02/2022    Page: 15



        Here, the ALJ acknowledged Ms. Kidd’s complaints that her knee was painful

  and prevented her from walking more than a few blocks and that her sleep apnea

  caused fatigue, fogginess, and difficulty concentrating. But in discounting the

  intensity, persistence, and limiting effects of these symptoms, the ALJ pointed to

  objective medical evidence and Ms. Kidd’s own testimony indicating her knee and

  apnea conditions improved with treatment. The ALJ also noted that shortly after

  Ms. Kidd’s insured status expired in December 2015, she reported daily activities

  that included taking care of her three children, tending to basic chores (albeit with

  assistance), shopping, and other activities.

        To support her position, Ms. Kidd makes four arguments.

        First, she disputes the ALJ’s assessment that an October 2012 treatment note

  from Christopher A. Trojanovich, M.D., who wrote that Ms. Kidd was a “‘full time

  mom,’” included “no subjective indication that [she] was unable to work on the basis

  of her medical complaints.” Aplt. App., Vol. 3 at 78. Ms. Kidd argues this statement

  predates the relevant period. But the ALJ cited this evidence in evaluating the

  consistency of Ms. Kidd’s complaints that she suffered chronic back pain from

  surgeries that occurred before the alleged disability onset date, the last of which was

  in 2010. The ALJ’s reference to the treatment note had nothing to do with her knee

  or sleep apnea.

        Second, Ms. Kidd argues that her central sleep apnea significantly deteriorated

  between Dr. Trojanovich’s October 2012 treatment note and her alleged onset of

  disability in December 2013. But again, the ALJ’s evaluation of sleep apnea was not

                                             15
Appellate Case: 21-1363   Document: 010110718947          Date Filed: 08/02/2022   Page: 16



  based on Dr. Trojanovich’s note. It was based on evidence that her apnea improved

  after she started using the BiPAP machine.

        Third, Ms. Kidd also challenges the ALJ’s finding of “questionable treatment

  compliance” for sleep apnea. Id. But treatment notes from 2014 and 2015 indicating

  that she had stopped using the ASV machine supported this finding.

        Fourth, Ms. Kidd complains that the ALJ, in evaluating her symptoms,

  considered a treatment note from February 2016 indicating that she walked and

  exercised three to four times a week and had hobbies of crocheting, photography, and

  camping. We need not address this argument because the ALJ did not consider these

  activities and hobbies in evaluating her symptoms.

        We reject Ms. Kidd’s argument that substantial evidence fails to support the

  ALJ’s credibility determination.

                                     II. CONCLUSION

        We affirm the district court’s judgment.

                                               Entered for the Court


                                               Scott M. Matheson, Jr.
                                               Circuit Judge




                                           16